Appellant was convicted in the district court of Liberty County for hog theft, and his punishment assessed at confinement in the penitentiary for a term of two years.
There is but one bill of exception in the record and that pertains to the court's action in overruling the motion for a new trial. The only question raised on the motion for new triel is the insufficiency of the evidence to support the verdict. The state's case, if believed by the jury, shows that the appellant stole the hog described in the indictment and that the owner thereof received it back from him after challenging appellant's ownership of the same. On the contrary, the appellant's evidence shows that he made a reasonable excuse for having the hog in his possession and the jury might have accepted his excuse and acquitted him without doing violence to the facts. This, however, was a question strictly for the determination of the jury and they having decided it adversely to the appellant, we are not disposed to disturb their verdict.
There are no objections to the court's charge found in the record and as above stated, no bills of exception are urged thereto, and the evidence to our minds being wholly sufficient to support the verdict, it is our opinion that the case should in all things be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.